ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2020-07-13_ORD_01_NA_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                          (UKRAINE v. RUSSIAN FEDERATION)


                                ORDER OF 13 JULY 2020




                                    2020
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                           ORDONNANCE DU 13 JUILLET 2020




3 CIJ1190.indb 1                                              11/02/22 12:19

                                                 Official citation:
                         Application of the International Convention for the Suppression
                        of the Financing of Terrorism and of the International Convention
                             on the Elimination of all Forms of Racial Discrimination
                             (Ukraine v. Russian Federation), Order of 13 July 2020,
                                            I.C.J. Reports 2020, p. 78




                                            Mode officiel de citation :
                          Application de la convention internationale pour la répression
                         du financement du terrorisme et de la convention internationale
                          sur l’élimination de toutes les formes de discrimination raciale
                        (Ukraine c. Fédération de Russie), ordonnance du 13 juillet 2020,
                                             C.I.J. Recueil 2020, p. 78




                                                                                1190
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-003851-5




3 CIJ1190.indb 2                                                                             11/02/22 12:19

                                                     13 JULY 2020

                                                          ORDER




                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                      (UKRAINE v. RUSSIAN FEDERATION)




                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                      (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                   13 JUILLET 2020

                                                   ORDONNANCE




3 CIJ1190.indb 3                                                     11/02/22 12:19

                                                                                            78




                                 COUR INTERNATIONALE DE JUSTICE
                                                 ANNÉE 2020
                                                                                                    2020
                                                 13 juillet 2020                                  13 juillet
                                                                                                 Rôle général
                                                                                                   no 166
                    APPLICATION DE LA CONVENTION
                 INTERNATIONALE POUR LA RÉPRESSION
                   DU FINANCEMENT DU TERRORISME
                ET DE LA CONVENTION INTERNATIONALE
               SUR L’ÉLIMINATION DE TOUTES LES FORMES
                      DE DISCRIMINATION RACIALE
                                (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                               ORDONNANCE


                   Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
                               Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja,
                               Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
                               Salam, Iwasawa, juges ; M. Gautier, greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
                   son Règlement,
                      Vu l’ordonnance du 8 novembre 2019, par laquelle la Cour a fixé au
                   8 décembre 2020 la date d’expiration du délai pour le dépôt du contre‑­
                   mémoire de la Fédération de Russie ;
                      Considérant que, par lettre du 8 juin 2020, les agents de la Fédération
                   de Russie ont sollicité une prorogation de douze mois du délai fixé pour
                   le dépôt du contre‑mémoire expliquant que les restrictions liées à la pan-
                   démie de COVID‑19 avaient donné lieu à des difficultés persistantes et des

                                                                                             4




3 CIJ1190.indb 5                                                                                       11/02/22 12:19

                           application de la cirft et de la ciedr (ord. 13 VII 20)             79

                   retards connexes dans la préparation de cette pièce, et que, dès réception
                   de ladite lettre, le greffier en a transmis copie à l’agent de l’Ukraine,
                   conformément au paragraphe 3 de l’article 44 du Règlement ;
                      Considérant que, par lettre du 22 juin 2020, l’agent de l’Ukraine a indi-
                   qué que son gouvernement s’opposait à toute prorogation du délai d’ex-
                   piration fixé pour le dépôt du contre‑mémoire, au motif que les restrictions
                   liées au coronavirus actuellement mises en œuvre ne justifiaient pas la
                   prorogation sollicitée et que pareille prorogation porterait gravement pré-
                   judice à l’Ukraine et retarderait indûment le règlement de l’affaire par la
                   Cour ;
                      Compte tenu des vues des Parties,
                     Reporte au 8 avril 2021 la date d’expiration du délai pour le dépôt du
                   contre‑mémoire de la Fédération de Russie ;
                     Réserve la suite de la procédure.

                     Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le treize juillet deux mille vingt, en trois exemplaires,
                   dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                   mis respectivement au Gouvernement de l’Ukraine et au Gouvernement
                   de la Fédération de Russie.

                                                                      Le président,
                                                         (Signé) Abdulqawi Ahmed Yusuf.
                                                                         Le greffier,
                                                               (Signé) Philippe Gautier.




                                                                                                5




3 CIJ1190.indb 7                                                                                     11/02/22 12:19

